Exhibit 99.1 SPAR Group Announces a 25% Increase in Revenue and a 600% Increase in Net Income for First Quarter 2011 TARRYTOWN, NY SPAR Group, Inc. (NASDAQ: SGRP) (the "Company" or "SPAR Group"), a leading supplier of retail merchandising and other marketing services throughout the United States and internationally, today announced its first quarter 2011 financial results for the period ended March 31, 2011. Key First Quarter 2011 Financial Results · Net revenue increased 25% to $16.4 million compared to $13.1 million in 2010; · Gross profit increased 23% to $5.2 million compared to $4.3 million in 2010; · Operating income increased more than ninefold to $397,000 compared to $39,000 in 2010: · Net income increased sixfold to $253,000 or $0.01 per share compared to $36,000 or $0.00 per share in 2010. “We're extremely pleased with the strong sales and earnings gains we achieved during the first quarter, marking a continuation of the solid trends we experienced throughout 2010.The Company achieved double digit sales growth from both its domestic and international operations.The sales increase from domestic operations was driven entirely from organic growth, while the growth from international operations was derived from a mix of both organic growth in several key markets and a full quarter impact from our acquisition in Canada on April 1, 2010,” stated Gary Raymond, President and Chief Executive Officer of SPAR Group.“Our management team continues to demonstrate the flexibility to adjust to an ever changing market, resulting in a sixfold improvement in the Company’s first quarter earnings over last year as we continue to expand our services, enhance cost efficiencies while providing value added products to our expanding client base.” Summary of First Quarter 2011 Results Three Months Ended March 31, (in thousands) Change Net Revenue: $ % Domestic $ $ $ 26 % International 24 % Total $ $ $ 25 % Gross Profit: Domestic $ $ $ 19 % International 29 % Total $ $ $ 23
